UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 482 Monroe LLC,
                                                             Civ. No. 1:20-cv-1948-RRM-PK
                               Plaintiff,
                  -against-

 Federal National Mortgage Association,

                         Defendant.
 _________________________________________

 Federal National Mortgage Association,

                                Third Party Plaintiff,
 -against-

 New York State Department of Taxation and Finance,           NOTICE OF DEPOSITION
 United States of America (Eastern District), Criminal
 Court of the City of New York (Kings), Randolph
 Jones Living Trust, New York Environmental Control
 Board, New York Parking Violations Bureau, New
 York Transit Adjudication Bureau, AND “JOHN
 DOES #1” through “JOHN DOE #12”, the last 12
 names being fictitous and unknown to plaintiff, the
 persons or parties intended being the tenants, occuants
 or persons, if any, having or claiming an interest in or
 lien upon the premises described in the complaint,

                               Third Party Defendants.


       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 30(b)(6), Defendant, Federal

National Mortgage Association (“Fannie Mae”), by and through its undersigned counsel, will take

the deposition of Plaintiff, 482 Monroe LLC to be conducted before a Notary Public or other

person authorized to administer oaths and to be recorded by stenographic and/or videographic

means, at the law offices of McCarter & English, LLP, 825 Eighth Avenue, 31st Floor, New York,
NY 10019, beginning at 10:00 a.m. on February 1, 2021, or on such other date as the parties shall

agree with respect to the following matters:


       1. The formation, structure, ownership, control and existence of Plaintiff, 482 Monroe
          LLC as a company.

       2. Plaintiff’s acquisition of the property located on 482 Monroe Street, Brooklyn, NY
          11221 and designated as Block 1639, Lot 4 of the tax map of Kings County, New York
          (the “Property”).

       3. The facts and circumstances of and at the Property.

       4. Any persons who claim or may claim an interest in or lien upon the Property.

       5. Plaintiff’s correspondence, agreements and dealings with Rebecca Houston
          individually or in her capacity as Administrator of the Estate of William Cruz, Jr. and/or
          any of her agents or persons acting on her behalf.

       6. Plaintiff’s correspondence, agreements and dealings with Eric P. Jones and/or any of
          his agents or persons acting on his behalf.

       7. Plaintiff’s correspondence, agreements and dealings with William Cruz, Jr and/or any
          of his agents or persons acting on his behalf.

       8. Plaintiff’s relationship with or knowledge of Geel Equities, LLC and/ or Michael
          Gendin and/or any of its/his agents or persons acting on its/his behalf.

       9. Plaintiff’s relationship with or knowledge of RP Real LLC and/or any of its agents or
          persons acting on its behalf.

       10. Plaintiff’s involvement in the action captioned Citimortgage, Inc. v. Eric Jones, et al.,
           Index No. 15495/2010.

       11. Plaintiff’s involvement in the action captioned Federal National Mortgage Association
           v. Eric Jones, et al., Index No. 509004/2016.

       12. Plaintiff’s correspondence and/or information sent to Nationstar Mortgage, LLC, d/b/a
           Mr. Cooper.

       13. Plaintiff’s correspondence and/or information sent to Citimortgage, Inc.




                                                -2-
Dated: New York, New York
       January 15, 2021

                                       McCARTER & ENGLISH, LLP
                                       Counsel for Defendant Fannie Mae


                                        /s/ Adam M. Swanson
                                       By:    Adam M. Swanson, Esq.
                                              Moira S. Batista, Esq.
                                              Worldwide Plaza
                                              825 Eighth Avenue, 31st Floor
                                              New York, New York 10019
                                              Tel: 212-609-6800



To:   Matthew Joseph Routh
      Mark Steven Anderson
      Shiryak, Bowman, Anderson, Gill & Kadochnikov, LLP
      80-02 Kew Gardens Road, Suite 600
      Kew Gardens, NY 11415
      718-263-6800
      mrouth@sbagk.com
      manderson@sbagk.com




                                         -3-
